Title: From George Washington to Samuel Galloway, 4 May 1772
From: Washington, George
To: Galloway, Samuel

 

Sir,
Mount ⟨Vernon⟩ May ⟨4th⟩ 1772

By Mr Custis I send you Nine pounds Maryld Curry for the last Box of Claret you were obliging enough to get for me—I am not sure that this is the exact Sum due, but have desired Jack to pay the difficiency if any there be. I have not yet got the Claret, but as it is in the care of Mr Barnes of Port Tobacco I shall fetch it from thence by Land. If a Cargo of this kind of Wine should arrive in the coarse of the Summer, and a favourable oppertunity offers to this River I should be much obliged to you for a Box or two of it; the cost of which, & freight round, shall be paid upon delivery. I am with very great esteem Dr Sir Yr Most Obedt Servt

Go: Washington

